NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              XITRONIX CORPORATION,
                  Plaintiff-Appellant

                            v.

KLA-TENCOR CORPORATION, DBA KLA-TENCOR,
      INC., A DELAWARE CORPORATION,
                Defendant-Appellee
              ______________________

                       2016-2746
                 ______________________

   Appeal from the United States District Court for the
Western District of Texas in No. 1:14-cv-01113-SS, Judge
Sam Sparks.
                 ______________________

                     SUA SPONTE
                 ______________________

   Before MOORE, MAYER, and HUGHES, Circuit Judges.
PER CURIAM.
                        ORDER
    The Fifth Circuit has transferred to us this Walker Pro-
cess appeal. Xitronix Corp. v. KLA-Tencor Corp., No. 18-
50114, 2019 WL 643220 (“Transfer Order”). As the Su-
preme Court explained in Christianson v. Colt Industries
2         XITRONIX CORPORATION    v. KLA-TENCOR CORPORATION



Operating Corp., 486 U.S. 800, 819 (1988), if a transferee
court can find the transfer decision “plausible,” it should
accept jurisdiction. We apply that rule here. While we do
not agree with some of the legal analysis in the Transfer
Order, we nevertheless conclude its ultimate conclusion
that we have jurisdiction is not “implausible.”
    As an initial matter, we note that the Transfer Order
incorrectly suggests that the jurisdictional analysis under
28 U.S.C. § 1338(a) considers “whether all claims in the
plaintiff’s well-pleaded complaint necessarily depended on
the resolution of a substantial question of patent law.”
Transfer Order 5 (citing Christianson, 486 U.S. at 810–11).
As Christianson itself recognized, jurisdiction exists under
§ 1338(a) where “patent law is a necessary element of one
of the well-pleaded claims.” 486 U.S. at 809 (emphasis
added). The cited analysis in Christianson instead made
clear that patent law must be “essential” to each theory of
a claim in order for § 1338(a) to be implicated. Christian-
son, 486 U.S. at 810–11.
     The Transfer Order also suggests that the Court’s de-
cision in Gunn v. Minton, 568 U.S. 251 (2013), is inapplica-
ble to the jurisdictional analysis in this case. That
proposition is untenable. In Gunn the Court considered the
meaning of the phrase “any civil action arising under any
Act of Congress relating to patents” as it appears in
§ 1338(a). Id. at 257. Here, we consider the meaning of the
phrase “any civil action arising under . . . any Act of Con-
gress relating to patents” as it appears in 28 U.S.C.
§ 1295(a)(1). It is a fundamental cannon of statutory con-
struction that words used in different parts of the same
statute are generally presumed to have the same meaning.
See, e.g., IBP, Inc. v. Alvarez, 546 U.S. 21, 22 (2005); Reiche
v. Smythe, 80 U.S. 162, 165 (1871). Unlike in Wachovia
Bank v. Schmidt, 546 U.S. 303 (2006), cited in the Transfer
Order, this is not a case in which a term is being used in
two very different legal contexts. Instead both uses of the
phrase appear in Part IV of Title 28 and serve to define the
XITRONIX CORPORATIONKLA-TENCOR CORPORATION                     3



jurisdiction of particular federal courts. Additionally,
while the Fifth Circuit suggests that the 2011 amendments
to § 1295 indicate that the two provisions should not be
construed together, those amendments in fact suggest the
opposite. Section 19 of the Leahy-Smith America Invents
Act, PL 112-29, September 16, 2011, 125 Stat 284,
amended both § 1295(a)(1) and § 1338(a). It revised
§ 1295(a)(1) to parallel § 1338(a) while expanding Federal
Circuit jurisdiction to cover compulsory counterclaims, a
matter not at issue in this case. In light of the clear parallel
language in the two provisions and their shared purposes
and statutory history, we must respectfully reject the Fifth
Circuit’s suggestion that Gunn is inapplicable.
     The Fifth Circuit also misreads our decision in No-
belpharma AB v. Innovations, Inc., 141 F.3d 1059 (Fed. Cir.
1998). The question of whether we have exclusive jurisdic-
tion over a matter and the question of whether we apply
“Federal Circuit law” or regional circuit law to a question
before us are related but distinct. See In re Deutsche Bank
Tr. Co. Americas, 605 F.3d 1373, 1377 (Fed. Cir. 2010) (ex-
plaining that “[i]n deciding which law to apply, we consider
several factors including: the uniformity in regional circuit
law, the need to promote uniformity in the outcome of pa-
tent litigation, and the nature of the legal issue involved”
(citation omitted)); FilmTec Corp. v. Hydranautics, 67 F.3d
931, 935 (Fed. Cir. 1995) (“Unless a procedural matter is
importantly related to an area of this court’s exclusive ju-
risdiction, . . . we will usually be guided by the views of the
circuit in which the trial court sits . . . .” (emphasis added)).
In short, in Nobelpharma we considered whether the issue
on appeal “clearly involves” our jurisdiction, not whether
the issue would give rise to jurisdiction.
    Despite these and other flaws, the Transfer Order’s
conclusion that we have jurisdiction is not implausible.
The Court’s decision in Gunn could be read to imply that
whether the patent question at issue is substantial de-
pends on whether the patent is “live” such that the
4         XITRONIX CORPORATION   v. KLA-TENCOR CORPORATION



resolution of any question of patent law is not “merely hy-
pothetical.” See Gunn, 568 U.S. at 261. Here, the under-
lying patent has not expired, and the resolution of the
fraud question could affect its enforceability. Walker Pro-
cess fraud and inequitable conduct are fraternal twins,
such that conclusions as to Walker Process fraud would
likely resolve questions as to the enforceability of the pa-
tent. See Nobelpharma AB, 141 F.3d at 1070 (“Simply put,
Walker Process fraud is a more serious offense than inequi-
table conduct.”). Under this interpretation of Gunn, there-
fore, we would have jurisdiction.
    While it is not implausible to reach this conclusion, we
reject the theory that our jurisdiction turns on whether a
patent can still be asserted. Under this logic, cases involv-
ing Walker Process claims based on expired patents would
go to the regional circuits while those with unexpired pa-
tents would come to us, despite raising the same legal ques-
tions. Nevertheless, the fact that the underlying patent in
this case has not expired and the fact that any decision
could have effects on enforceability is a plausible reason for
us to accept jurisdiction.
    Thus, we accept the transfer and will resolve this case
on the merits. No further briefing will be permitted, and a
new oral argument will be set by forthcoming order.
    IT IS ORDERED THAT:
    The mandate of this court issued on June 22, 2018 is
recalled, and the appeal is reinstated. No additional brief-
ing is permitted. Oral argument will be scheduled.


                                   FOR THE COURT

March 14, 2019                      /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court